Citation Nr: 1623779	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-09 348	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include general anxiety disorder and major depressive disorder.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD from March 28, 2008 to October 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1981.
  
These matters come before the Board of Veterans' Appeals (Board) on appeal from March and September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The September 2009 rating decision granted service connection for PTSD with an evaluation of 50 percent, effective March 28, 2008.  In a rating decision, issued in October 2010, the RO increased the rating for PTSD to 100 percent, effective October 2, 2009.

In October 2009, the Veteran formally raised the issue of entitlement to TDIU based on PTSD.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received on October 2, 2009.  The issue of entitlement to TDIU is part and parcel of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO denied service connection for major depressive disorder and general anxiety disorder in a September 2008 rating decision.  Thereafter, the Veteran filed a notice of disagreement (NOD) with this rating decision in March 2009.  Pursuant to the December 2013 Remand instructions, the RO issued an SOC in May 2014.  The Veteran submitted a timely filing substantive appeal in June 2014.  Although she it was not clear that she wanted to appeal the service connection issue, that issue was certified to the Board.  The certification places the issue on appeal before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In December 2013, the Board remanded this claim for additional development.  

In April 2016, the Veteran revoked her appointment of a service organization as her representative.  She has not appointed a new representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Some of the development directed in the Board's previous remand has not yet been completed.  First, the record does not show that the AOJ sought additional records from Alamo Mental Health Group.  The AOJ notified the Veteran in September 2014 that records from the Alamo Mental Health Group had been requested; but there is no evidence of a response.  Social Security Administration (SSA) records include Alamo Mental Health Group treatment records dated between January 2006 and March 2008, but the Veteran has reported being under continuous treatment at from that facility.

Lastly, in its final April 2015 remand instruction, the Board indicated that a supplemental statement of the case (SSOC) must be issued addressing all evidence associated with the claims file since the last SSOC, to specifically include consideration of whether the Veteran is entitled to a TDIU rating prior to the October 2, 2009 grant of a 100 percent disabling evaluation for the Veteran's PTSD.  No SSOC has been issued and the Veteran's claim for TDIU has not been adjudicated with regard to the period prior to October 2, 2009.  As no waiver of AOJ review has been received and no SSOC has been issued, the claims on appeal must be remanded so that one can be issued.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

SSA records obtained after the remand show that that agency found the Veteran to disabled as of November 30, 2007.  The primary diagnosis was affective/mood disorder and the secondary diagnosis was anxiety related disorders.  The service connection issue is thus inextricably intertwined with the TDIU issue.  The SSA records also provide evidence of unemployability due to PTSD, which, at the time of the decision was an anxiety related disorder.  DSM IV.  The Veteran did not meet the percentage requirements for TDIU prior to October 1, 2009.  38 C.F.R. § 4.16(a) (2015).  VA policy is; however, to grant TDIU in all cases were service connected disabilities cause a veteran to be unemployable.  38 C.F.R. § 4.16(b) (2015).  The Board cannot grant TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must insure that the issue is referred to the Director of VA's Compensation and Pension Service for initial adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has provided competent reports of psychiatric treatment beginning shortly after service, in 1982; the records also raises a question as to whether the additional psychiatric disabilities are related to the stressors that served as basis for the grant of service connection for PTSD.  An examination is needed to answer that question.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide authorization for VA to obtain records of mental health treatment from private providers, during the period from March 2008 to October 1, 2009.

If any records cannot be obtained, notify the Veteran and her representative of the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After obtaining available records, afford the Veteran a VA examination to determine whether current psychiatric disabilities other than PTSD may be related to service and to obtain an opinion as to the impact of the psychiatric disabilities on her ability to work.

The examiner should opine whether it is at least as likely as not that any current psychiatric disability, other than PTSD had its onset in service, or is the result of her in-service stressors.  A current disability is one shown at any time since 2008, even if not shown on the current examination.

The examiner should specifically state whether the Veteran's reports, if accepted, would be sufficient to show a link between a current psychiatric disability and a disease or injury (including stressors) in service.  The examiner should also state whether there is any medical reason to reject her reports.  The absence of treatment records is not, by itself, a sufficient reason to reject her reports.

The examiner should also provide an opinion as to the impact of service connected and non-service connected psychiatric disabilities on her ability to work during the period from March 28, 2008 to September 30, 2009.  If it is not possible to distinguish the impact of service connected from non-service connected psychiatric disabilities, the examine r should so state.

3.  If after adjudication of all claims on appeal, there is any period from March 28, 2008 to September 30, 2009 when the Veteran did not meet the percentage requirements to TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




